Citation Nr: 1302246	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-39 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for left-ear hearing loss.

3.  Entitlement to service connection for right-ear hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied service connection for diabetes mellitus, to include as secondary to herbicide exposure, bilateral hearing loss, and tinnitus.  

In October 2012, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002) and who is rendering the determination in this case, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran does not have service in Korea on the demilitarized zone (DMZ) from April 1968 through July 1969 and is thus not presumed exposed to herbicides, including Agent Orange, nor is there probative evidence of exposure to such. 

2.  Diabetes mellitus was not manifest during service or within one year of separation from service, and is not attributable to service, including claimed herbicide exposure.

3.  There is no evidence of record indicating that the Veteran has left-ear hearing loss that meets the VA requirements for consideration as a disability. 

4.  The most probative evidence of record demonstrates that the Veteran's right-ear hearing loss is related to service.

5.  The most probative evidence of record demonstrates that the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, including claimed herbicide exposure, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012). 

2.  The claim of entitlement to service connection for left-ear hearing loss must be denied as a matter of law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

3.  Right-ear hearing loss was incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

4.  Tinnitus was incurred during service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The VCAA notice requirements were satisfied by virtue of an August 2007 letter, sent to the Veteran prior to initial unfavorable decision on appeal.  This letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence, as well as how disability ratings and effective dates are assigned. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims folder contains service treatment records, identified and authorized private treatment records, report of a VA audiological examination, and the Veteran's contentions.  The Veteran was afforded the opportunity to testify at a personal hearing before the Board.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183. 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim of entitlement to service connection for diabetes mellitus. However, the Board finds that a VA examination is not necessary in order to decide this claim.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81. 

The Veteran's service treatment records are negative for any complaints or treatment suggesting diabetes mellitus, and the Veteran does not argue otherwise.  Further, the Board finds that there is no probative lay or medical evidence suggesting that diabetes mellitus had its onset in service, and no probative evidence otherwise showing that such is related to any incident of service, to include any herbicide exposure.  As will be discussed below, the possibility of a relationship between his service and diabetes mellitus, diagnosed many years thereafter, is beyond the competence of the Veteran, as a lay person.  Thus, his own contentions in that regard are not probative, and cannot serve to suggest an association to service so as to satisfy the requirements of McLendon.  Accordingly, a VA examination is not warranted. 

Further, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2012) requires that the party who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing the VLJ did not specifically note the bases of the prior determinations; however the VLJ and the Veteran's representative asked specific questions directed at identifying the specific elements required for each claim.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file.  This was not necessary, however, because the Veteran volunteered his treatment history during the appellate period.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury. 

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran seeks service connection for hearing loss and diabetes mellitus, which are deemed to be chronic diseases under 38 C.F.R. § 3.309(a) and service connection may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  The Veteran's tinnitus, however, is not a disability for which service connection may be granted on a presumptive basis.  See 38 C.F.R. § 3.307.  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  See 38 C.F.R.       § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Diabetes Mellitus

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R.    § 3.307(a)(6)(iii).  For purposes of presumptive service connection, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A.       § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i). 
The law and regulations stipulate the diseases, specifically including diabetes mellitus, for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Department of Defense (DoD) has confirmed that Agent Orange was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  The estimated number of exposed personnel is 12,056.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.  Units in the area during the period of use of herbicides included the following units of the 7th Infantry Division:  1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st Infantry.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

If it is determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k. 

The Veteran contends that he was exposed to Agent Orange while serving in Korea in the DMZ, and that his diabetes mellitus is a presumptive condition caused by such exposure.  The Veteran does not assert that he had the requisite service in the Republic of Vietnam.  In written statements of record, as well as during his Board hearing, the Veteran asserted that he was along the DMZ in Korea where he saw barrels and drums stored and tanker vehicles filled.  He reported that he witnessed vegetation dying.  At the time of his October 2009 Substantive Appeal, he asserted that he stood on the DMZ and watched personnel spraying vegetation with Agent Orange.  However, at the time of his Board hearing, he asserted that he did not witness any spraying.  In any event, it is clear that the Veteran asserts that he was exposed to Agent Orange during his service in Korea.   

Thus, the initial consideration is whether the Veteran is presumed to have been exposed to herbicides during service.  The Veteran's service personnel records show that he served in HHC, 1st Battalion, 38th Infantry Division, and was stationed in Korea from September 21, 1966, to October 21, 1967.  After a careful review of the record, the Board finds that Agent Orange exposure cannot be presumed, as the Veteran served in Korea from September 1966 to October 1967 and the DoD has only confirmed that the herbicide Agent Orange was used from April 1968 through July 1969 along the Korean DMZ, prior to the Veteran's service in Korea.  Therefore, the Veteran's diabetes mellitus cannot be service-connected based upon presumed Agent Orange exposure during his service in Korea.  See 38 U.S.C.A.      § 1116, 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120  (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

While exposure to herbicides may not be presumed, the Board has considered whether there is evidence of exposure to herbicides, without considering the regulatory presumptions.  The National Personnel Records Center (NPRC), in a September 2007 response to the RO's inquiry, reported that there was no record that the Veteran was exposed to herbicides.  Again, DoD has only confirmed that Agent Orange was used from April 1968 through July 1969 along the Korean demilitarized zone DMZ.  There is no evidence that Agent Orange was used prior to April 1968.  The Veteran is competent to report that he observed the storage of barrels and the filling of tankers, as well as the spraying and clearing of foliage.  The Veteran's spouse is competent to report that the Veteran wrote her letters describing trees dying and vegetation not growing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  There is no indication that the Veteran and his spouse are not credible.  
However, there is no evidence that the Veteran has the military or environmental knowledge or skill to identify the contents of any barrels or drums or any particulates, smoke, or clouds that he saw in the air as Agent Orange, or any other herbicide, or identify the cause of any defoliation.  While the Veteran's spouse, during the Board hearing, asserted that she had work experience with the Department of Agriculture and knew a little bit about plant life and erosion, there is no evidence that she observed the barrels and drums, or the spraying and clearing of foliage herself; or that she has the military or environmental knowledge or skill to indentify Agent Orange, or any other herbicide.  Thus, the Board finds that the Veteran and his spouse are not competent to assert that he was exposed to Agent Orange, or any other herbicide, during service and their statements are of no probative value.  

Further, review of the record shows that there is no evidence of diabetes mellitus during service.  The Veteran's service treatment records show no complaints, diagnoses, or treatment for diabetes mellitus and the Veteran does not contend otherwise.  Additionally, while the Veteran, during his Board hearing, asserted that in 1976 he had a seizure and low blood sugar and was told that such was a precursor to diabetes; diabetes mellitus is not shown within the first post-service year, by May 1970, nor is it contended otherwise.  While the Veteran, during his Board hearing, asserted that he was diagnosed with diabetes mellitus in 1990, records dating back that far are not of record and the private treatment records identified and authorized by the Veteran demonstrate that the earliest instance of a notation of diabetes mellitus is in 2000.  Both the 1990 claimed diagnosis date and the 2000 notation of diabetes mellitus of record are many years after separation from service.  There is also no lay or medical evidence that associates the Veteran's diabetes mellitus to any incident of service, the Veteran simply asserts that diabetes mellitus is a presumptive condition caused by exposure to Agent Orange.  Thus, service connection is not warranted on a direct basis or a presumptive basis related to the one-year period subsequent to separation from service.  38 C.F.R. §§ 3.303(a), 3.307, 3.309.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects that the Veteran is diagnosed with diabetes mellitus, it does not contain competent evidence relating such disability to any injury or disease in service, or to claimed herbicide exposure.  In light of the foregoing reasons and bases, the Board finds that the preponderance of evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the claim of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, must be denied. 

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

As an initial finding, there is no evidence of left-ear hearing loss that meets the VA requirements to be considered a disability.  38 C.F.R. § 3.385.  Objective findings in February 2000 revealed that the Veteran's pure tone thresholds for the left ear were 5, 0, 10, 30, measured at 500, 1000, 2000, and 4000 Hertz, respectively.  Speech recognition ability was 100 percent in the left ear.  Testing at 3000 Hertz was not conducted.  Objective findings in February 2007 revealed that the Veteran's pure tone thresholds for the left ear were 10, 10, 10, 20, 30, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition ability was 100 percent in the left ear.  During VA examination in March 2008, objective findings revealed that the Veteran's pure tone thresholds for the left ear were 5, 0, 10, 15, 30, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition ability was 94 percent in the left ear.  

As there is no evidence of auditory thresholds of 40 decibels or more at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and no evidence of at least three frequencies with an auditory threshold of at least 26 decibels or greater at 500, 1000, 2000, 3000, 4000 Hertz, and no evidence that speech recognition scores using the Maryland CNC test were less than 94 percent, the Veteran's left-ear hearing loss does not meet the VA requirements for consideration of a disability.  38 C.F.R.        § 3.385.

The Board finds that the Veteran is competent to report that he has experienced the sensation of decreased left-ear hearing acuity during service and since separation from service, as discussed below.  The Veteran's spouse is competent to report that she believed that the Veteran was trying to cover up his hearing loss and that she believed that he could not hear her when she spoke, also as discussed below.  There is no evidence that such competent statements are not credible.  Layno, 6 Vet. App. 465, at 470.  However, the competent and credible lay statements of the Veteran and his spouse are outweighed by the private and VA findings that the Veteran did not demonstrate left-ear hearing loss comporting with VA standards.  The clinical findings are accorded greater probative weight than the Veteran's statements, because the former is based on clinical evidence, specifically, audiological testing.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854   (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Thus, the most probative evidence of record demonstrates that there is no clinical diagnosis of left-ear hearing loss that meets the VA requirements to be considered a disability.  As there is no evidence establishing a current diagnosis, there cannot be a discussion as to whether there exists a medical nexus between the Veteran's service and his left-ear hearing loss.  As a threshold matter, per 38 U.S.C.A. § 1110, since the Veteran does not have left-ear hearing loss that meets the VA requirements to be considered a disability, the claim must be denied as a matter of law.

The Board now turns to a discussion of whether the Veteran's right-ear hearing loss meets the VA requirements to be considered a disability, and if so, whether service connection is warranted for right-ear hearing loss as well as tinnitus.

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The requirements for service connection for hearing loss as defined in 38 C.F.R.      § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulations do not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. 155, at 159.  

The Veteran, in written statements of record and during his Board hearing, asserts entitlement to service connection for bilateral hearing loss on the basis that he had wrecker duty during service in Korea, without hearing protection, and was exposed to loud noises from chains and vehicle noise in the motor pool.  He asserts that while serving at Homestead Air Force Base, he was near the flight line and was exposed to jet noise.  He reported that during basic training, he was involved in a testing scenario where explosive canisters were placed in his bunker and he experienced "concussion-like" symptoms and felt as if he were in a tunnel for a period of time.  He noted that he had to qualify with his weapon twice yearly.  The Veteran's spouse, during the Board hearing, asserted that she noticed that when the Veteran separated from service, he tried to cover up his hearing loss and it seemed as if he was not listening to her when she realized it was that he could not hear her.

The Veteran's service treatment records show that at the time of an enlistment physical examination in March 1966, his pure tone thresholds for the right ear were 10 (25), 0 (10), 0 (10), 0 (10), 5 (10), measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition testing was not conducted.  The ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The Veteran's service treatment records show that at the time of a separation physical examination in April 1969, his pure tone thresholds for the right ear were 15, 5, 15, 35, 35, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  In a contemporaneous Report of Medical History, the Veteran indicated that he did not have hearing loss.  Speech recognition testing was not conducted.

Although there is a change in the Veteran's right-ear hearing acuity from 1966 to 1969, the hearing tests show auditory thresholds less than 40 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and there are not at least three frequencies with an auditory threshold of at least 26 decibels or greater at 500, 1000, 2000, 3000, 4000 Hertz, and there are not speech recognition scores using the Maryland CNC test of less than 94 percent.  Therefore, neither hearing test shows that the Veteran had right-ear hearing loss that met the requirements for disability for VA purposes.  38 C.F.R. § 3.385.  Service treatment records fail to show that the Veteran complained of or sought treatment for hearing loss or tinnitus in service.  As such, there is no hearing disability noted during service.

In this regard, however, the Board concedes that the Veteran experienced acoustic trauma in service as a result of his military duties.  He has offered competent testimony as to his in-service experiences with noise exposure, and there is no indication that the Veteran is not credible.  Layno, 6 Vet. App. 465, at 470.

During private treatment in February 2000, the Veteran complained of vertiginous episodes.  He reported a long history of ringing in his ears and decreased right-ear hearing acuity.  The examiner noted that the Veteran had experienced a good bit of 
noise exposure, considering his childhood hunting, military service, and employment in a meat department.  The examiner opined that the Veteran's hearing loss was more likely noise induced than related to his current problem, vertiginous episodes.  Objective findings revealed that the Veteran's pure tone thresholds for the right ear were 5, 10, 25, 45, measured at 500, 1000, 2000, and 4000 Hertz, respectively.  Speech recognition ability was 100 percent in the right ear.  Testing at 3000 Hertz was not conducted.  

During private treatment in February 2007, the Veteran complained of hearing loss and tinnitus.  He reported that he noticed hearing trouble after his war service, and noted that he was a wrecker operator and mechanic and worked around loud noises, trucks, and was around gunfire and military noise during his three years in service, without hearing protection.  He reported that since that time, he felt as if he had bilateral hearing loss, growing progressively worse.  He complained that he had developed tinnitus, bilaterally.  He reported that his post-service employment included work in the grocery business and auto parts industry, without significant noise exposure.  The examiner opined that the Veteran's sensorineural hearing loss and tinnitus were more likely than not related to his war experience.  Objective findings revealed that the Veteran's pure tone thresholds for the right ear were 25, 15, 20, 40, 50, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition ability was 96 percent in the right ear.  

During VA examination in March 2008, the Veteran complained of bilateral hearing loss since military service, worse in the past few years, with constant bilateral tinnitus since service.  He reported that he first noticed such during basic training after exposure to gunfire.  He reported difficulty with television and in crowds.  He reported that he was exposed to gunfire during basic training, and worked in the motor pool with tools and loud engines, as well as noise from wreckers, with chains banging, without hearing protection.  He denied post-service occupational or recreational noise exposure.  The examiner noted a history of conductive hearing loss in February 2000 and February 2007.  Objective findings revealed that the Veteran's pure tone thresholds for the right ear were 15, 10, 30, 30, 50, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition ability was 88 percent in the right ear.  The examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of his military noise exposure.  She reported, however, that the Veteran's right-ear hearing loss was present at separation from service and has progressed somewhat since that time.  She opined that the etiology of the Veteran's hearing loss and tinnitus is unknown.  She reasoned that the Veteran had right-ear high-frequency hearing loss at separation from service and it is unknown whether such loss was a sensorineural or conductive loss.  She further reasoned that the Veteran currently had conductive high-frequency loss and that noise exposure typically causes sensorineural, rather than conductive loss.  

Based upon the three instances of post-service audiometric testing, the Board finds that the Veteran's right-ear hearing loss meets the VA requirements for consideration as a disability, as he demonstrated an auditory threshold of 40 decibels or more at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 3.385.

As to the Veteran's right-ear hearing loss and tinnitus, the Board finds that service connection is warranted.  The analysis may be stated briefly.  As discussed above, the Veteran has right-ear hearing loss that meets the VA requirements for consideration as a disability.  He has been diagnosed with tinnitus in as early as February 2000.  The Board has conceded in-service acoustic trauma.  

As to whether the Veteran's right-ear hearing loss and tinnitus are related to service, specifically, the conceded in-service acoustic trauma, the Board turns to the medical opinions of record.  The Board finds that the February 2007 opinion is the most probative opinion.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The physician in February 2000 opined that the Veteran's right-ear hearing loss was more likely related to noise exposure than to his vertiginous episodes.  He did not render an opinion as to the Veteran's tinnitus.  The physician considered the Veteran's pre-service exposure to noise and concluded that the Veteran was exposed to a good bit of noise.  The physician was not asked, and it does not appear that he considered, the relationship between the Veteran's right-ear hearing loss and tinnitus and his military service.  

In February 2007, the physician opined that the Veteran's sensorineural hearing loss and tinnitus were more likely than not related to his war experience.  The physician's letter, read in its entirety, provides his rationale for the positive nexus opinion.  He reasoned that the Veteran reported that he started noticing trouble with his hearing during service, and that he was exposed to gunfire and military noise.  He considered the Veteran's lay statements, post-service occupational noise exposure, and personal and family medical history.  He conducted a physical examination and audiometric testing.  The Board finds no basis upon which to lessen the probative value of the February 2007 opinion.  While the physician did not have the opportunity to review the claims file, the Board finds that such was not required in the present appeal to render a probative nexus opinion.  The claims file did not contain evidence that the Veteran did not report himself.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The VA examiner in March 2008 rendered an unclear opinion.  She opined that the Veteran's hearing loss is less likely as not caused by or a result of his military noise exposure, and also opined that it was present at separation from service and has progressed since.  As such right-ear hearing loss was not present at entry into service and the examiner herself opined that it was present at separation from service and has progressed since; the Board is unclear as to how she did not render a positive nexus opinion.  Also, while the physician in February 2000 did not identify the Veteran's hearing loss as either a conductive or sensorineural loss, and the physician February 2007 specifically reported that the Veteran's hearing loss was a sensorineural loss; the VA examiner noted that the Veteran had a conductive hearing loss in February 2000 and February 2007.  It appears that this inaccurate factual basis serves as part of her rationale for her negative nexus opinion.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history).  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is current evidence of right-ear hearing loss and tinnitus disabilities, as well as evidence of in-service acoustic trauma.  Significantly, there is evidence of a medical nexus, the most probative medical opinion of record dated in February 2007, between service and the Veteran's right-ear hearing loss and tinnitus disabilities.   As such, the claims of entitlement to service connection for right-ear hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 50 (1990). 


ORDER

Service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.

Service connection for left-ear hearing loss is denied as a matter of law.

Service connection for right-ear hearing loss is granted, subject to the regulations governing monetary awards.

Service connection for tinnitus is granted, subject to the regulations governing monetary awards.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


